Per curiam.
The defendant has not accounted for his delay; if that be not done, and the application be not immediately after the laches, the default is waived, and cannot now be taken advantage of.
*114Woods lipped the .court would order the plaintiff to stipulate.
- Per curiam. He is not bound to stipulate.
Spencer prayed costs for resisting the application.
- Per curiam. Let the Plaintiff take them.
, Ordered, That the defendant take nothing by Ms motion* and pay the plaintiff his costs of opposing.
Radcliff and Livingston, justices, absent.